


Exhibit 10.30




CONSULTING AGREEMENT




THIS AGREEMENT made as of and to have effect from the 25th day of July, 2006




BETWEEN:

WENTWORTH ENERGY, INC., a company duly incorporated under the laws of the State
of Oklahoma, having its principal place of business at Suite 1415, 115 West 7th
Street, Fort Worth, Texas, 76102 (hereinafter called the "Company")

OF THE FIRST PART




AND:

TOM TEMPLES, of 415 Hollenbeck Road, Irmo, South Carolina 29063 (hereinafter
called the "Consultant")

OF THE SECOND PART




WHEREAS the Company is a reporting company whose common stock is quoted for
trading on the OTC Bulletin Board; and




WHEREAS the Company wishes to engage the Consultant and the Consultant has
agreed to be engaged by the Company on the terms and conditions hereinafter set
forth.




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the covenants and agreements hereinafter contained, the parties hereto have
agreed as follows:




1.

DUTIES

1.01

The Company hereby engages Consultant to serve in the capacity described in
paragraph 1.02 herein and accordingly the Consultant agrees that the
consideration herein set forth will be in full and complete satisfaction for the
Consultant's work and services, no matter how or when performed.  Consultant
will perform his duties in a competent, efficient and satisfactory manner.
 Consultant further agrees that at all times during the term of this agreement
he will comply with all applicable local, state and federal laws, including any
laws that become effective during the term of this agreement.  All duties of the
Consultant hereunder shall be performable in his offices in     South Carolina
as well as from Palestine, Texas.




1.02

During the term of this agreement, the Consultant will be responsible for all
day-to-day East Texas geological evaluations of the Company, including, and
without restricting the generality of the foregoing:




a)

prospect development,

b)

geologic evaluation,

c)

future location development, and

d)

such other duties as from time to time may reasonably be assigned to him by the
Board of Directors of the Company







1.03

In conducting its duties under this agreement, the Consultant will report to the
President of the Company, or in his absence to the Company’s Chief Executive
Officer and will act consistently with the Company’s directives and policies.




1.04

Consultant represents and warrants to the Company each of the following:




a)

he has the experience and ability to perform his duties required by this
agreement;








CONSULTING AGREEMENT

Page 1 of 6

--------------------------------------------------------------------------------













b)

he will perform his duties in a professional, competent and timely manner;

c)

he has the legal capacity to enter into and perform this agreement;

d)

his performance under this agreement will not infringe upon the rights of any
third party; and

e)

he is under no obligation to any other entity that in any way conflicts with
this agreement.




2.

TERM

2.01

The effective date of this agreement is the date set out above and the
engagement of the Consultant hereunder will from such date continue until
terminated in accordance with the terms and provisions of this agreement, but in
any case not later than July 25, 2009, unless extended by the parties in writing
sixty (60) days prior to such date.




3.

REMUNERATION

3.01

The Consultant will faithfully, honestly and diligently provide services to the
Company as set out herein in consideration of which the Company will pay the
Consultant a monthly fee (the “Monthly Fee”) of:

a)

$11,800.00 prior to the first anniversary of the effective date of this
agreement; and

b)

$17,250.00 following the first anniversary of the effective date of this
agreement.




3.02

Each Monthly Fee will be payable by check to the Consultant not later than the
last day of each calendar month at Consultant’s address set forth on the first
page of this agreement, or at such other place as he may designate.  The Company
will not deduct any employment taxes or any other sum from each instalment
payment.  At the end of each calendar year in which payments are made to the
Consultant, the Company will issue to the Consultant and the Internal Revenue
Service (“IRS”) a Form 1099 and not a Form W-2.  If the IRS questions or
challenges the Consultant’s status as an independent contractor of the Company,
either during or after the term of this agreement, the party receiving such
inquiry from the IRS will notify the other party, who will have the right to
participate in any discussion or negotiation concerning this subject.




3.03

The Company will grant to the Consultant stock options (the “Stock Options”) to
purchase 2,000,000 shares (the “Shares”) of the $0.001 par value common stock of
the Company on such terms and conditions as approved by the Company's board of
directors at a price of $1.50 per Share.  The Stock Options shall vest and may
be exercised during the term of the Stock Options such that:




a)

one-twelfth (1/12) of the Stock Options will be exercisable as of and from the
date of grant; and

b)

a further one-twelfth (1/12) of the Stock Options will be exercisable as of and
from each three-month anniversary of the date of grant, until the date which is
33 months after the date of grant.




3.04

No provision of this agreement is intended to create, nor will it be deemed or
construed to create, an employer-employee relationship or any relationship
between the parties other than that in which Consultant is an independent
contractor of the Company and not an employee, servant, agent, partner, joint
venturer, ostensible or apparent agent, servant or borrowed agent of the
Company.  Consultant will not receive the benefits that the Company provides to
its employees, such as but not limited to worker’s compensation, unemployment
compensation, medical insurance, life insurance, paid vacations, paid holidays,
pension, profit sharing or payment of the Company’s portion of social security
or Medicare tax.  Furthermore, Consultant is solely responsible for the payment
or remittance of all deductions, taxes and assessments relating to this
engagement, and agrees to save the Company harmless from, and indemnify the
Company for, any and all liability therefrom.




4.

INDEMNIFICATION

4.01

During the term of this agreement and for a period of one year after the
expiration or termination hereof, Consultant will indemnify the Company and its
officers, directors, agents and employees,








CONSULTING AGREEMENT

Page 2 of 6

--------------------------------------------------------------------------------













and hold them harmless, from and against any and all suits, actions, damages,
claims or liability, including all litigation and administrative law
proceedings, court costs and reasonable attorneys’ fees for injury to any person
or property incurred by the indemnified parties arising out of, or occasioned
by, actions taken, or omitted to be taken, by the Consultant  in breach of its
obligations under this Agreement during the term of this agreement, net of
insurance proceeds received by the Company therefor.







5.

AMENDMENT OF REMUNERATION PAYABLE

5.01

The remuneration payable to the Consultant may be altered from time to time
during the term of this agreement by mutual agreement between the parties in
writing, executed by the parties hereto.




6.

REIMBURSEMENT FOR EXPENSES

6.01

The Consultant will be reimbursed for all reasonable and documented
out-of-pocket expenses incurred by the Consultant in or about the execution of
the Company's engagement, PROVIDED THAT such expenses totalling more than
$3,500.00 in any calendar month must be approved in advance by the Company in
writing by facsimile or electronic mail.




7.

INTERRUPTION OF COMPANY'S BUSINESS

7.01

If during the term of this agreement the Company discontinues or interrupts the
operations of its business for a period of sixty (60) days, then this agreement
will automatically terminate without liability on the part of either of the
parties hereto.  In this event, the Company will pay to the Consultant all sums
owed to him as of the date of automatic termination.




8.

NOTICE

8.01

Any notice to be given under this agreement will be in writing and will be
deemed to have been given if sent by telecopy or delivered or sent by prepaid
registered post addressed to the respective addresses of the parties appearing
on the first page of this agreement (or to such other address as one party
provides to the other in a notice given according to this paragraph).  Where a
notice is given by registered post, it shall be conclusively deemed to be given
and received on the fifth day after its deposit in a post office at any place in
United States or Canada.




9.

CONFIDENTIAL INFORMATION

9.01

The parties hereto acknowledge and agree that the Consultant by virtue of his
engagement with the Company will have access to confidential and secret
information and therefore the Consultant agrees that during the term of this
agreement and for a period of one (1) year subsequent to its termination, for
any reason whatsoever, he will not divulge or utilize to the detriment of the
Company any such confidential or secret information so obtained.




10.

TERMINATION OF AGREEMENT

10.01

The Company may terminate this agreement in its entirety:




a)

without cause for any reason whatsoever at any time, by delivering to the
Consultant notice of termination in writing and paying to the Consultant a
severance fee as liquidated damages and in lieu of notice equal to the sum of
all Monthly Fees otherwise payable under this agreement between the date of such
termination and July 25, 2009; or

b)

with “cause” for termination, by delivering to the Consultant notice of
termination in writing.  In this event, the Company will pay to the Consultant
all sums owed to him as of such date.




10.02

The parties agree that for the purposes of paragraph 10.01 herein, “cause” shall
mean:




a)

the conviction of, or the plea of nolo contendere by, the Consultant for any
felony or other crime involving fraud;

b)

any breach by the Consultant of the provisions of paragraphs 1.04, 9 and 12 of
this








CONSULTING AGREEMENT

Page 3 of 6

--------------------------------------------------------------------------------













agreement;

c)

a violation of any law, government rule or government regulation, that is
materially injurious to the Company’s business or reputation, which violation is
not cured within ten (10) days of written notice thereof;

d)

a material breach of the Company’s Code of Ethics and Business Conduct for the
Officers,  Directors and Employees as attached hereto as Schedule “A” and as
amended by the Company from time to time, such amendments being provided to
Consultant, which breach is not cured within ten (10) days of written notice
thereof;

e)

a material breach of a representation or covenant contained in the Agreement of
Purchase and Sale of the P. D. C. Ball Limited Partnership Mineral and Royalty
Estate dated as of March 29, 2006 between the Company and Roboco Energy, Inc., a
corporation owned in part by the Consultant, which breach is not cured within
ten (10) days of written notice thereof; or

f)

any act or omission constituting a material dereliction of the performance
obligations of the Consultant, which breach is not cured within ten (10) days of
written notice thereof.




10.03

The Consultant hereby agrees that the notice referred to in paragraph 10.01
herein is sufficient notice, and that the Company will not be liable to pay any
further monies, except such severance fees as specifically provided for in
paragraph 10.01(a) herein, notwithstanding that such termination may be without
cause.  The expression "such further monies" will include, without restricting
the generality of the foregoing, additional fees, severance pay, bonuses,
penalties and any or all other monies arising out of the engagement of the
Consultant.  Any advance payment, or portion thereof, of fees provided for in
paragraph 3.01 hereto shall be refunded forthwith by the Consultant to the
Company.




10.04

In the event that the Consultant will at any time during the term hereof by
reason of illness or mental or physical disability or incapacity be prevented
from or incapable of performing the Consultant's duties hereunder, then the
Consultant will be entitled to receive the Monthly Fees provided for herein at
the rate hereinbefore provided for the period during which such incapacity will
continue but not exceeding sixty (60) consecutive days and, if such incapacity
will continue for a longer period, then the engagement of the Consultant may, at
the option of the Company’s board of directors, be forthwith terminated, and the
Consultant will not be entitled to any compensation from the Company in respect
of such termination.




10.05

The rights and obligations contained in paragraphs 3.04, 4.01, 9.01, 12 and
13.04 hereto will survive any termination or expiration of this agreement.  




10.06.  In the event of the termination of this agreement pursuant to any
provision of Section 10, or in the event of the death of the Consultant during
the term of this agreement, the Option to Purchase shares of common stock of the
Company (the “Stock Option”) held by the Consultant shall become exercisable by
the Consultant or the personal representative(s) of his estate, as the case may
be, in the manner, to the extent and within the period(s) of time provided in
the Consultant’s individual Stock Option agreement




10.07 Consultant reserve the right to terminate this agreement in the event
Company fails to execute any Overriding Royalty Interest Deed earned by ROBOCO
ENERGY, INC. and/or the current shareholders of BARNICO DRILLING, INC. in
accordance with the terms of those certain Letter Agreements dated on or before
the date hereof, executed on behalf of WENTWORTH ENERGY, INC. and ROBOCO ENERGY,
INC. and by WENTWORTH ENERGY, INC. and shareholders of BARNICO DRILLING, INC.




11.

ARBITRATION

11.01

Any dispute arising out of, in connection with, or in relation to the
interpretation, performance or breach of this agreement, shall be resolved by
binding arbitration conducted in Palestine, Texas, administered by and in
accordance with the then existing Streamlined Rules of Practice and Procedure in
Arbitration of J.A.M.S./ENDISPUTE, and any judgment upon any award rendered by








CONSULTING AGREEMENT

Page 4 of 6

--------------------------------------------------------------------------------













the arbitrator may be entered by any state or federal court having jurisdiction
thereof.  The prevailing party shall be awarded reasonable attorneys’ fees,
expert and non-expert witness costs and expenses, and other costs and expenses
incurred in connection with the arbitration unless the arbitrator, for good
cause, determines otherwise.




12.

INDEPENDENT ACTIVITIES AND NON-COMPETITION

12.01

Except as expressly provided herein, the Consultant shall have the free and
unrestricted right to independently engage in and receive the full benefit of
any and all business endeavors of any sort whatsoever, whether or not
competitive with the endeavors contemplated herein, without obtaining the
Company’s prior written consent.  The Consultant shall not be under any
fiduciary or other duty to the Company which will prevent him from engaging in
or enjoying the benefits of competing endeavors.




12.02

Notwithstanding paragraph 12.01 hereto, the Consultant shall not, directly or
indirectly, during the term of this agreement and for a period of one (1) year
after its expiration or termination, anywhere in Texas that is east of Fort
Worth:




a)

be a director, officer, consultant, employee or controlling owner of any
corporation or other entity that owns or will own oil or gas interests, except
such relationships or ownership interests that may exist on the effective date
of this agreement and are listed in Schedule “B” hereto, without the prior
written consent of the Company’s board of directors.  Where the Company’s board
of directors has considered and declined to acquire a particular oil or gas
interest, such consent shall be deemed to have been given; or

b)

accept work, enter into a contract, or accept any obligation, inconsistent or
incompatible with the Consultant's obligations, or the scope of services under
this agreement, except as otherwise approved in writing by the Company.  The
Consultant warrants that there is no other contract or duty on the Consultant's
part, which conflicts with or is inconsistent with this agreement.  




12.03

The parties acknowledge and agree that the restrictions set forth in paragraph
12.02 are reasonable under the circumstances to protect the Company’s legitimate
business interests and do not oppressively restrain the Consultant.  The
Consultant acknowledges that a breach by the Consultant of such paragraph may
cause the Company irreparable harm; therefore, the Company shall be entitled, in
addition to any other right or remedy it may at law to seek injunctive relief
against the Consultant.




12.04

The parties agree that the restrictions set forth and incorporated herein are
reasonable in order to protect the Company.  If any such restrictions shall be
deemed to be unenforceable by reason of the extent, duration, geographical scope
or other provisions, then the parties contemplate that the court shall reduce
such extent, duration, geographical scope or other provisions and enforce this
agreement to the fullest extent in its reduced form for all purposes.

 

13.

MISCELLANEOUS

13.01

This agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.




13.02  This agreement shall be governed by and construed in accordance with the
laws of the State of Texas without respect to Texas’s choice of law rules.  The
parties agree that any disagreements arising hereunder, including but not
limited to claims for breach of contract or property damages, shall be under the
exclusive jurisdiction of the state court of Anderson County, Texas.  Both
parties irrevocably submit to jurisdiction of such court.

.

13.03

All rights and remedies of either party hereunder are cumulative and are in
addition to, and shall not be deemed to exclude, any other right or remedy
allowed by law.  All rights and remedies may be exercised concurrently.








CONSULTING AGREEMENT

Page 5 of 6

--------------------------------------------------------------------------------
















13.04

The Consultant's obligations under this agreement are of a unique character that
gives them particular value; breach of any of such obligations will result in
irreparable and continuing damage to the Company or which there will be no
adequate remedy at law, and, in the event of such breach, the Company will be
entitled to injunctive relief and/or a decree for specific performance, and such
other and further relief as may be proper, including but not limited to monetary
damages.




13.05

To the extent that any provision herein is inconsistent with or in violation of
any applicable law, rule or regulation, such provision shall be deemed modified
so as to comply with such applicable law, rule or regulation, and shall not
otherwise affect any other provisions of this agreement.  Any provision of this
agreement that is invalid or unenforceable shall be ineffective to the extent of
such invalidity or unenforceability without ren­dering invalid or unenforceable
the remaining provisions of this agreement or affecting the validity or
enforceability of that provision or of any of the other provisions of this
agreement.




13.06

No condoning, excusing or waiver by any party hereto of any default, breach or
non-observance by any other party hereto at any time or times in respect of any
covenant, proviso or condition herein contained shall operate as a waiver of
that party's rights hereunder in respect of any continuing or subsequent
default, breach or non-observance, or so as to defeat or affect in any way the
rights of that party in respect of any such continuing or subsequent default,
breach or non-observance, and no waiver shall be inferred from or implied by
anything done or omitted to be done by the party having those rights.




13.07

This agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto or by their successors or permitted assigns.




13.08

The titles of headings to the respective paragraphs of this agreement shall be
regarded as having been used for reference and convenience only.




13.09

In this agreement a reference to currency means the currency of the United
States of America.




13.10

Time shall be of the essence in this agreement.




13.11

This agreement may be executed in several parts in the same form and such parts
as so executed will together constitute one original agreement, and such parts,
if more than one, will be read together as if all the signing parties hereto had
executed one copy of this agreement.




13.12

This agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements and understandings, oral or written, by and
between any of the parties hereto with respect to the subject matter hereof.




13.13

This agreement may not be assigned by the Consultant.  The parties hereto agree
that the Company may assign this agreement provided that the assignee shall,
prior to such assignment:




a)

agree to be bound by the terms and conditions of this agreement as if it had
been an original party thereto; and

b)

subject any further assignment of the interest acquired to the restrictions
contained in this paragraph.  







IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.




[Remainder of Page Intentionally Left Blank; Signature Page Follows]














CONSULTING AGREEMENT

Page 6 of 6

--------------------------------------------------------------------------------






















WENTWORTH ENERGY, INC.,

an Oklahoma corporation

Tom Temples




By:




Name:

John Punzo




Title:

Chief Executive Officer




[Seal]








CONSULTING AGREEMENT

Page 7 of 6

--------------------------------------------------------------------------------




Schedule “A”







Code of Ethics and Business Conduct

for the Officers, Directors and Employees of

Wentworth Energy, Inc.




1.

ETHICAL TREATMENT

The officers, directors and employees of Wentworth Energy, Inc. (the “Company”)
are committed to honesty, just management, fairness, providing a safe and
healthy environment free from the fear of retribution, and respecting the
dignity due everyone.  For the communities in which we live and work, we are
committed to observe sound environmental business practices and to act as
concerned and responsible neighbors, reflecting all aspects of good citizenship.
 For our shareholders, we are committed to pursuing sound growth and earnings
objectives, and exercising prudence in the use of our assets and resources.  For
our suppliers and partners, we are committed to fair competition and the sense
of responsibility required of a good customer and teammate.




2.

PROMOTE A POSITIVE WORK ENVIRONMENT

All employees want and deserve a workplace where they feel respected, satisfied,
and appreciated. We respect cultural diversity and will not tolerate harassment
or discrimination of any kind –  especially involving race, color, religion,
gender, age, national origin, disability or marital status.  Providing an
environment that supports honesty, integrity, respect, trust, responsibility and
citizenship permits us the opportunity to achieve excellence in our workplace.
 While everyone who works for the Company must contribute to the creation and
maintenance of such an environment, our executives and management personnel
assume special responsibility for fostering a work environment that is free from
the fear of retribution and will bring out the best in all of us. Supervisors
must be careful in words and conduct to avoid placing, or seeming to place,
pressure on subordinates that could cause them to deviate from acceptable
ethical behavior.




3.

PROTECT YOURSELF, YOUR FELLOW EMPLOYEES AND THE ENVIRONMENT

We are committed to providing a safe and healthy work environment, and to
observing environmentally-sound business practices.  We will strive, at a
minimum, to do no harm and, where possible, to make the communities in which we
work a better place to live.  Each of us is responsible for compliance with
environmental, health and safety laws and regulations.




4.

KEEP ACCURATE AND COMPLETE RECORDS

We must maintain accurate and complete Company records.  Transactions between
the Company and outside individuals and organizations must be promptly and
accurately entered in our books in accordance with generally accepted accounting
practices and principles.  No one should rationalize or even consider
misrepresenting facts or falsifying records.  It will not be tolerated and will
result in disciplinary action.




5.

OBEY THE LAW

We will conduct our business in accordance with all applicable laws and
regulations.  Compliance with the law does not comprise our entire ethical
responsibility.  Rather, it is a minimum, essential condition for performance of
our duties.  In conducting business, we shall:




a)

ADHERE TO ALL ANTITRUST LAWS.  Officer, directors and employees must strictly
adhere to all antitrust laws.  Such laws exist in the United States and in many
other countries where the Company may conduct business.  These laws prohibit
practices in restraint of trade such as price fixing and boycotting suppliers or
customers.  They also bar pricing intended to run a competitor out of business;
disparaging, misrepresenting, or harassing a competitor; stealing trade secrets;
bribery; and kickbacks.











Schedule A

Page 1 of 4

--------------------------------------------------------------------------------

b)                COMPLY WITH ALL SECURITIES LAWS.  In our role as a
publicly-owned company, we must always be alert to and comply with the security
laws and regulations of the United States and other countries.

            c)                DO NOT ENGAGE IN SPECULATIVE OR INSIDER TRADING. 
Federal law and Company policy prohibits officers, directors and employees,
directly or indirectly through their families or others, from purchasing or
selling company stock while in the possession of material, non-public
information concerning the Company.  This same prohibition applies to trading in
the stock of other publicly held companies on the basis of material non-public
information.  To avoid even the appearance of impropriety, Company policy also
prohibits officers, directors and employees from trading options on the open
market in Company stock under any circumstances.  Material non-public
information is any information that could reasonably be expected to affect the
price of a stock.  If an officer, director or employee is considering buying or
selling a stock because of inside information they possess, they should assume
that such information is material.  It is also important for the officer,
director or employee to keep in mind that if any trade they make becomes the
subject of an investigation by the government, the trade will be viewed
after-the-fact with the benefit of hindsight.  Consequently, officers, directors
and employees should always carefully consider how their trades would look from
this perspective.  Two simple rules can help protect you in this area: (i) do
not use nonpublic information for personal gain, and (ii) do not pass along such
information to someone else who has no need to know.  This guidance also applies
to the securities of other companies for which you receive information in the
course of your employment with the Company.

            d)                BE TIMELY AND ACCURATE IN ALL PUBLIC REPORTS.  As
a public company, the Company must be fair and accurate in all reports filed
with the United States Securities and Exchange Commission.  Officers, directors
and management of the Company are responsible for ensuring that all reports are
filed in a timely manner and that they fairly present the financial condition
and operating results of the Company.  Securities laws are vigorously enforced. 
Violations may result in severe penalties including forced sales of parts of the
business and significant fines against the Company.  There may also be sanctions
against individual employees including substantial fines and prison sentences. 
The principal executive officer and principal financial Officer will certify to
the accuracy of reports filed with the SEC in accordance with the Sarbanes-Oxley
Act of 2002.  Officers and Directors who knowingly or willingly make false
certifications may be subject to criminal penalties or sanctions including fines
and imprisonment.





6.    AVOID CONFLICTS OF INTEREST





Our officers, directors and employees have an obligation to give their complete
loyalty to the best interests of the Company.  They should avoid any action that
may involve, or may appear to involve, a conflict of interest with the Company. 
Officers, directors and employees should not have any financial or other
business relationships with suppliers, customers or competitors that might
impair, or even appear to impair, the independence of any judgment they may need
to make on behalf of the Company.  Some ways a conflict of interest could arise
include, but are not limited to: employment by a competitor, or potential
competitor, regardless of the nature of the employment, while employed by the
Company; acceptance of gifts, payment, or services from those seeking to do
business with the Company; placement of business with a firm owned or controlled
by an officer, director or employee or his or her family; ownership of, or
substantial interest in, a company that is a competitor, client or supplier; and
seeking the services or advice of an accountant or attorney who has provided
services to the Company.  Officers, directors and employees are under a
continuing obligation to disclose any situation that presents the possibility of
a conflict or disparity of interest between the officer, director or employee
and the Company.  Disclosure of any potential conflict is the key to remaining
in full compliance with this policy.





7.    COMPETE ETHICALLY AND FAIRLY FOR BUSINESS OPPORTUNITIES





We must comply with the laws and regulations that pertain to the acquisition of
goods and services. We will compete fairly and ethically for all business
opportunities.  In circumstances where there is reason to believe that the
release or receipt of non-public information is unauthorized, do not attempt to
obtain and do not accept such information from any source.  If you are involved
in Company transactions, you must be certain that all statements,
communications, and representations are accurate and truthful.





8.    AVOID ILLEGAL AND QUESTIONABLE GIFTS OR FAVORS





The sale and marketing of our products and services should always be free from
even the perception that favorable treatment was sought, received, or given in
exchange for the furnishing or receipt of business courtesies.  Officers,
directors and employees of the Company will neither give nor accept business
courtesies that constitute, or could be reasonably perceived to constitute,
unfair business inducements or that would violate law, regulation or policies of
the Company, or could cause embarrassment to or reflect negatively on the
Company's reputation.





9.   MAINTAIN THE INTEGRITY OF REPRESENTATIVES





Business integrity is a key standard for the selection and retention of those
who represent the Company.  Agents, representatives and consultants must certify
their willingness to comply with the Company's policies and procedures, and must
never be retained to circumvent our values and principles.  Paying bribes or
kickbacks, engaging in industrial espionage, obtaining the proprietary data of a
third party without authority, or gaining inside information or influence are
just a few examples of what could give us an unfair competitive advantage and
could result in violations of law.





10.    PROTECT PROPRIETARY INFORMATION





Proprietary Company information may not be disclosed to anyone without proper
authorization. Keep proprietary documents protected and secure.  In the course
of normal business activities, suppliers, customers and competitors may
sometimes divulge to you information that is proprietary to their business. 
Respect these confidences.





11.    OBTAIN AND USE COMPANY ASSETS WISELY





Personal use of Company property must always be in accordance with corporate
policy.  Proper use of Company property, information resources, material,
facilities and equipment is your responsibility.  Use and maintain these assets
with the utmost care and respect, guarding against waste and abuse, and never
borrow or remove Company property without management's permission.





12.    FOLLOW THE LAW AND USE COMMON SENSE IN POLITIC ACTIVITIES





The Company encourages its employees to become involved in civic affairs and to
participate in the political process.  Employees must understand, however, that
their involvement and participation must be on an individual basis, on their own
time and at their own expense.  In the United States, federal law prohibits
corporations from donating corporate funds, goods, or services, directly or
indirectly, to candidates for federal offices - this includes employees' work
time.  Local and state laws also govern political contributions and activities
as they apply to their respective jurisdictions.





13.    BOARD COMMITTEES





The Company shall establish an audit committee empowered to enforce this Code of
Ethics and Business Conduct.  The audit committee will report to the Board of
Directors at least once each year regarding the general effectiveness of the
Company's Code of Ethics and Business Conduct, the Company's controls and
reporting procedures and the Company's business conduct.

--------------------------------------------------------------------------------





 



14.    DISCIPLINARY MEASURES





The Company shall consistently enforce its Code of Ethics and Business Conduct
through appropriate means of discipline.  Violations of the Code shall be
promptly reported to the audit committee.  Pursuant to procedures adopted by it,
the audit committee shall determine whether violations of the Code have occurred
and, if so, shall determine the disciplinary measures to be taken against any
employee or agent of the Company who has so violated the Code.  The disciplinary
measures, which may be invoked at the discretion of the audit committee,
include, but are not limited to, counseling, verbal or written reprimands,
warnings, probation or suspension without pay, demotions, reductions in salary,
termination of employment and restitution.  Persons subject to disciplinary
measures shall include, in addition to the violator, others involved in the
wrongdoing such as: (i) persons who fail to use reasonable care to detect a
violation; (ii) persons who, if requested to divulge information, withhold
material information regarding a violation; and (iii) supervisors who approve or
condone the violations or attempt to retaliate against employees or agents for
reporting violations or violators.

 

 

--------------------------------------------------------------------------------




Schedule "B"



1.  Advanced Environmental Solutions, L.L.C.





2.  The University of South Carolina





3.  Clemson University





4.  Roboco Energy, Inc.

